NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



FLORIDA DEPARTMENT OF                     )
TRANSPORTATION,                           )
                                          )
              Appellant,                  )
                                          )
v.                                        )      Case No. 2D18-4456
                                          )
CLODETTE FLEURVIL, MAXO FLEURVIL, )
NICOLAS ALEXIS, GLADYS ALEXIS,            )
MACATY JEAN JACQUES, NOELMISE             )
NOEL, NOZAIRE NORE, JOSE ZIMERO, )
JEAN BAPTISTE RAFAEL, ROSETTE             )
VOLMAR as personal representative of      )
the Estate of Dazilia Joseph, deceased,   )
CLAIROMENE GLYSEE LOCHARD as              )
personal representative of the Estate of  )
Lifaite Lochard, deceased, JEANNOT        )
PETIT-FRERE, as personal representative )
of the Estates of Jude Petit-Frere and    )
Obernise Petit-Frere, deceased,           )
INNOCENT ROSEME, FALAND JEANTY )
as mother and natural guardian of Faeyana )
Desirus, a minor, and EDZARE LaROSE )
JEAN as personal representative of the    )
Estate of Wanie LaRose, deceased,         )
                                          )
              Appellees.                  )
___________________________________)

Opinion filed October 23, 2019.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Lee County;
Keith R. Kyle, Judge.
Carri S. Leininger of Williams, Leininger &
Cosby, P.A., North Palm Beach, for
Appellant.

Sorraya M. Solages-Jones of Lytal, Reiter,
Smith, Ivey, & Fronrath, West Palm Beach,
and Scott B. Smith of Scott Smith Injury
Law, Palm Beach Gardens, for Appellees.



PER CURIAM.

             Dismissed. See Fla. Highway Patrol v. Jackson, 238 So. 3d 430 (Fla. 1st

DCA 2018), review granted, No. SC18-468, 2018 WL 6818899 (Fla. Dec. 27, 2018);

Miami-Dade Cty. v. Pozos, 242 So. 3d 1152 (Fla. 3d DCA 2017).



SILBERMAN, MORRIS, and SMITH, JJ., Concur.




                                              -2-